Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
This Office Action is in response to Applicant’s response filed on 12/16/2021, in which claim 3 is amended to change the scope and breadth of the claims and claim 12 is newly added.  No claims are newly canceled.
Claims 1, 3, 6 and 8-12 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/JP2017/028112, filed on 8/2/2017.  The instant application claims foreign priority to JP 2016-154015 filed on 8/4/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 1/29/2019. 

Withdrawn Rejections
Applicant’s amendment, filed on 12/16/2021, with respect to the rejection of claim 3 under 35 U.S.C. § 112,for failing to further limit the base claim, has been fully considered and is persuasive. Applicant has amended the claim to narrow the scope, such that claim 3 properly further limits base claim 1. The rejection is hereby withdrawn.
Rejections Necessitated by Amendment
The following are modified rejections necessitated by Applicants' amendment, of adding claim 12.  Therefore, rejections from the previous Office Action have been modified.
Modified Rejections
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3, 6 and 8-12 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a composition comprising a chitosan-dextran grafted co-polymer with an anionic surfactant, having a zeta potential of 10 to 100 mV, does not reasonably provide enablement for a composition having a zeta potential of 10-100 mV encompassing the entire scope of chitosan derivatives claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
With respect to the instant claims, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a composition comprising any of the instantly claimed chitosan or chitosan derivatives, in combination with a C10-C22 fatty acid surfactant, having the property of a zeta potential in the range of 10-100 mV. 	Relative skill of those in the art:  The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with respect to the nature of the chitosan or chitosan derivatives.  The full scope of the claims encompasses chitosan or any chitosan derivative meeting the instant structural requirements of general formula (I), in combination with any C10-C22 fatty acid surfactant.  
State of the prior art:  	Al-Kassas et al. (Carb. Poly., 2016, reference of record) discloses zeta potential studies of chitosan/tripolyphosphate (TPP) nanoparticles, wherein said zeta potential ranged from 3.09 to 63.58 mV and depended upon particle size, concentration of 
Ben-Shalom (reference of record) teaches that zeta potential decreases as the ratio of lecithin:chitosan ratio increases.
O’Hagan et al. (US 8,431,160; 2013, PTO-892) exemplifies an immunogenic chitosan-DSS particle with a zeta potential of -13 mV, wherein the molecular weight of chitosan is 150 kDa or 600 kDa, DSS=dioctyl sulfosuccinate surfactant. (Example 1) O’Hagan also teaches that sodium dodecyl sulfate and sodium lauryl sulfate are functionally equivalent anionic surfactant with DSS. (Col. 6, Ln.41)
Amount of guidance/Existence of working examples:  
The instant specification provides zeta potential studies on a single example of chitosan-dextran grafted co-polymer (FL80-Dex) in combination with sodium oleate, wherein zeta potential varied based on the chitosan:surfactant ratio. (¶0172-0174) There are no working examples or guidance examining the zeta potential of an underivatized chitosan, or pullulan grafted chitosan, or glucosamine derivatized chitosan or lysine derivatized chitosan, in combination with a representative number of C10-C22 fatty acid surfactants. It is reasonable to extend the evidence in the instant working examples for dextran grafted chitosan to pullulan grafted chitosan, due to the structural similarities between dextran and pullulan and how said structures would be expected to affect zeta potential. However, it is unreasonable to predict that underivatized chitosan or lysine/glucosamine derivatized chitosan would affect zeta potential in the same manner as the polysaccharides pullulan or dextran. The structural differences between, for example, underivatized chitosan vs. dextran grafted chitosan or  dextran grafted 
Quantity of experimentation:  One of skill in the art would have to conduct a myriad number of experiments comprising preparation of an array of particulate products composed of representative combinations of the instant chitosan or chitosan derivatives and C10-C22 fatty acid surfactants to determine if the claimed products would all have a zeta potential within the range of 10-100 mV. As is clearly shown in the prior art, zeta potential depends, in part, on the size, shape and ionic character of the particles, the nature of the surfactant, as well as relative concentration of particle components, with their being clear precedent that chitosan/TPP particles have positive zeta potential outside the instant range and chitosan/DSS particles have a negative zeta potential. Hence it is unreasonable that one of skill in the art would be able to predict that the entire scope of the claimed particulates would have a zeta potential of 10-100 mV.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of the claims, the amount of guidance provided, the state/unpredictability of the art and the 
Response to Arguments
Applicants’ arguments with respect to the enablement rejection under 35 U.S.C. § 112(a), have been fully considered but they are not persuasive. 
Applicant argues that the instant examples, particularly Example 6 and Figure 7, enable the whole scope of the claims. Applicants’ argument is not persuasive for reasons which have been made of record. Specifically, the instant claims encompass underivatized chitosan as well as grafts of chitosan much broader than that represented by a dextran graft, of Example 6. Namely, a glucosamine or lysine graft are structurally and/or ionically significantly different than polysaccharides such as dextran and pullulan, wherein said structural and ionic differences have an effect on zeta potential which one of skill in the art could not reasonably predict. Indeed, Applicant acknowledges this structural difference and the corresponding differential effect on zeta potential by stating, at p. 9, “glucosamine and lysine (Formulae (TV) and (V) in claim 1) are not structurally and ionically similar to the polysaccharides, and each have a molecular weight much lower than those of the polysaccharides. Therefore, effects of the glucosamine side chain and the lysine side chain on the main chain (chitosan) are much less than those of the polysaccharide side chains.” This statement is in line with what the Office is arguing, namely that the structural differences in the instant chemical formulas have an effect on zeta potential. Applicant has shown clear evidence of the correlation between a zeta potential from 10-100 mV for dextran grafted chitosan, and 
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623